ON MOTION ROE REHEARING.
Bussell, C. J.
It is insisted in the motion for a rehearing that the court overlooked the contention of the plaintiff in error, Gore, that the execution of the sentence of the court by Dunaway was unauthorized and unlawful, in that it appears from the record that Dunaway was not only the warden of the male camp near Milledgeville, but that he also at the same time held a second office, that of superintendent of the prison farm. It is contended that Dunaway’s incumbency in the office of superintendent of the prison farm rendered him ineligible to hold at the same time the office of warden of the male camp, by reason of which his appointment as warden was void and he was neither “the warden” as the term is used in the act of 1924, nor even “a warden” as that term is construed in Howell v. State, ante. The objection argued then is' that Dunaway would be ineligible to hold two offices at the same time. In our opinion this contention can not be sustained. Two code sections relating to this subject are sections 258 and 259. The provisions of section 258, so far as relate to the matters now before us, áre: “The following persons are held and deemed ineligible to hold any civil office in this State, and the existence of either of the following state of facts is a sufficient reason for vacating any office held by such person, but the acts of such person, while holding a commission, are valid as the acts of an officer de facto, viz.: . . 4. Holding other offices. Persons *228holding any office of profit or trust under the government of the United States (other than that of postmaster), or of either of the several States, or of any foreign State.” It is plainly to be seen that there is no inhibition contained in section 258 which would affect the present case, for subdivision four of section 258 relates only to persons holding offices of profit or trust under the government of the United States or of a sister State or of a foreign country. Section 259 relates to county officers, and forbids the holding of more than one county office at the sam^ time. In Board v. Dobbs, 151 Ga. 53, 56 (105 S. E. 611), this court held that this section applies to county officers unless express legislative authority be given to hold two offices, and therefore does not prohibit one holding two municipal offices with express legislative authority. It is plain that section 259 has no reference to the point now sub judice, for the reason that the offices held by Dun-away are in no sense county offices. See also Long v. Rose, 132 Ga. 288 (64 S. E. 84).
In the opinion of the majority of the court Mr. Dunaway was fully authorized to act at the same time as superintendent of the prison and as the warden, and in the latter capacity to execute the sentence as provided in the act of 1924. Eor myself, I doubt the soundness of this proposition, but not because of any provision in section 258 or 259. It is merely my opinion, that, the General Assembly having created two distinct offices by providing salaries therefor in the act of 1920 (Acts 1920, p. 273), and in view of the further provisions of law that the superintendent of the prison farm shall have no other duty than the general' direction and supervision and control of all the convicts engaged in working on the prison farm'and like superintendence and control of all wardens in charge of these convicts, the superintendent is restricted to these duties alone, and for that reason the mandate of the General Assembly should in the future be obeyed, and the two positions of superintendent of the farm and the warden should be distinct and separate. The regulation provided in section 1215 is in my opinion wise and timely legislation, for the reason, if no other, that it is a matter of common knowledge, to which judicial cognizance extends, that the immense body of land upon which the State conducts farming operations near Milledgeville, and the supervision of several hundred convicts, imposes a sufficient labor and re*229sponsibility upon any incumbent of the office of superintendent of the farm, without imposing upon this officer the duty of executing all persons convicted of capital felonies in this State who by the act of 1924 shall be executed by the warden. Furthermore, it must be noted that under the express provisions of section 258 the acts of one who is ineligible to hold a civil office (and even though the holding of another office would be a sufficient reason for vacating the position held by him) are held to be valid as an officer de facto. As stated above, the writer,' speaking for himself, is of the opinion that the provisions of section 1215 of the Penal Code estop the superintendent of the State prison farm from performing any other duties save those of superintendent; but the majority of the court is of a contrary mind, and of course the view of the majority controls. We are all agreed that the point is not ruled, as contended, in Parrish v. Town of Adel, 144 Ga. 242 (86 S. E. 1095). Furthermore, the ruling in the Parrish case is not applicable in this case, because the prison commission had power to make appointment of wardens as well as superintendents.
Plaintiff in error, Gore, contends that the court overlooked his contentions as to the unconstitutionality of the act of 1924 (Acts 1924, p. 195). This court did not overlook the contention, but is constrained to hold that no attack was made in the lower court upon the constitutionality of the act which permitted this court to investigate the questions. In Georgia & Florida Railway v. Newton, 140 Ga. 463, 466 (79 S. E. 142), a written request was made of the court to instruct the jury that section 2675 of the Civil Code (commonly known as the blow-post law) was unconstitutional, and exception was taken to its refusal. Complaint was also made because the court declined to instruct the jury “that the latter part of said section, to wit, fand to simultaneously check and keep checking the speed thereof, so as to stop in time should any person or thing be crossing said track on said road,’ is not the law of Georgia, and is invalid and not binding on said defendant, and that the same is unconstitutional.” Though several reasons were assigned in the motion for a new trial why the section in question as a whole, and the portion above quoted, were repugnant to the clause of the Federal constitution giving to Congress the power to regulate commerce, it did not appear that any reason *230was urged before the court why the law in question was unconstitutional, or what provision of the constitution it was contended it was in violation of. This court held that the constitutionality of the act was not brought in question, and could not be reviewed here by merely requesting the court to charge that the law was unconstitutional, without urging at the time the specific reasons whereupon its unconstitutionality depended: citing Brown v. State, 114 Ga. 60 (39 S. E. 873), and Griggs v. State, 130 Ga. 16 (60 S. E. 103). The decision in Brown v. State, following the ruling in Savannah &c. Railway Co. v. Hardin, 110 Ga. 433, 437 (35 S. E. 681), that, .before this court'will undertake to pass upon the constitutionality of an act of the General Assembly, it must clearly appear from the record not only what clause of the constitution the statute is claimed to be in violation of, but it must also in like manner appear that the question so made was actually presented to the presiding judge and distinctly passed upon by him, seems to have been uniformly followed ever since. Indeed, it may be said that under the provision of our constitution, art. 6, sec. 2, par. 5 (Code, § 6502), which provides that the Supreme Court “shall be a court alone for the correction of errors,” that this court would in no event have jurisdiction to consider the merits of any question which is either intentionally or unintentionally omitted in the trial court. It is- upon errors alleged by the complaining party to have been committed in the court below that this court must confine itself; and for this reason, in no view of the case could Gore, the plaintiff in error, bring for review to this court the ruling of Judge Park that the act of 1924 was constitutional, since the plaintiff in error himself, so far as appears from the record, had not properly complained in the lower court that any portion of the act of 1924 was unconstitutional, or pointed out as required what portion of the constitution was offended by the provisions of. the act of 1924. Tne principle that this court will not pass upon the constitutionality of an act of the General Assembly unless it appears that the question was made or presented in the court below was reaffirmed in State v. Henderson, 120 Ga. 781 (7) (48 S. E. 334), and numerous other decisions. Rehearing denied.